Appeal by the employer from a determination of the Unemployment Insurance Appeal Board, filed December 26, 1972, which affirmed the Referee’s decision, overruling the initial determination of the Industrial Commissioner, and granted benefits to the claimant. Claimant, an occupational therapist, lived in Manhattan and worked at the Montefiore Hospital which is located in The Bronx. In late 1971 and early 1972, she experienced three unpleasant episodes on the subway while traveling to and from work and claimed to have been “ jabbed ” by an elbow, “ kicked ”, and “ smashed ” on or about the face. The claimant resigned, claiming that the travel conditions were too hazardous, but continued to travel during the four weeks’ notice she gave her employer. The board found that she was eligible for benefits because she did not leave her employment without good cause. Whether the actions of an employee, which bring about his discharge, constitute voluntary leaving of employment by provoking his discharge is a factual question and, as such, solely within the province of the board, so long as supported by substantial evidence (Matter of Oxios [Catherwood], 33 A D 2d 858). On the instant record we find no such evidence. While the incidents were surely uncomforting and disturbing, the record reveals that they were relatively minor in nature and closely akin to the experiences of the millions of subway travelers in this day and age, when a small percentage of our society seem to delight in harassing the majority and in displaying contempt for good manners and the principles of human decency. What constitutes substantial evidence is well set forth in Matter of Paulsen (Catherwood) (27 A D 2d 493) and cases cited therein. We do not find such evidence here. *629Decision reversed, without costs. Greenblott, Main and Reynolds, JJ., concur; Staley, Jr,, J. P., and Cooke, J., dissent and vote to affirm in the following memorandum by Cooke, J.